Lynch, J.,
dissents in a memorandum as follows: I would affirm for the reasons stated by Special Term. I add only that I expressly dispute the majority’s pivotal conclusion that "[i]t is manifest on the record that the city acquired actual knowledge of the essential facts constituting the claim by reason of the accident report and photographs”. A photograph showing steps with risers of varying height gives neither actual nor constructive notice of a claim that an accident was caused by the varying height when the report accompanying the photograph states:
"5. If [accident was] caused by any unusual conditions, defects, foreign objects, please describe fully: none
"6. Description of Accident: mr. zerzel [sic] fell coming out cannon’s walk—MISSED THE (2) STEP * * *
"15 * * * Any defects in Floor or Surface none * * *
"18. Injured person’s statement on accident. MR. zerzel say [sic] HE WAS WALKING OUT OF CANNON’S WALK AND DID NOT SEE THE (2) STEP”.